CAFFEY, District Judge.
The statute provides that there shall be no recovery for salvage services if suit therefor be brought later than two years “from the date” the salvage was rendered. 46 USCA § 730. The services here involved were rendered June 14, 1922, and the libel was filed June 14, 1924.
A suit was commenced the day the libel was filed. Leveille v. Eastern S. S. Lines (D. C.) 12 F.(2d) 486. In estimating a period “from” which time runs, the first day is excluded. New York Life Ins. Co. v. Bullock (C. C. A.) 26 F.(2d) 666. In consequence, the-present aetion was begun within the two years prescribed by the> statute.
Moreover, the government not being specifically mentioned, the statute does not create a bar by limitation against it. Matter of Cuban Atlantic Transport Corporation, Bankrupt (C. C. A. 2) 57 F.(2d) 963, per Swan, J.
Exceptions to the libel overruled.